Citation Nr: 0510575	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-31 224	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for duodenal ulcer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to September 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

Although the February 2004 rating decision reopened and then 
denied the veteran's claim of entitlement to service 
connection for an ulcer on its merits, the Board has a duty, 
under applicable law, to address the "new and material 
evidence" requirement in this claim.  If it is found that no 
new and material evidence has been submitted, the merits of 
the claim may not be considered.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Accordingly, the Board has modified the issue to reflect the 
appropriate adjudicatory consideration of the veteran's 
claim, as indicated on the title page of this decision.


FINDINGS OF FACT

1.  A March 1948 RO decision initially denied service 
connection for a stomach condition.  The veteran did not 
appeal the decision.

2.  A March 1954 RO decision denied service connection for 
duodenal ulcer.  The veteran did not appeal the decision.

3.  The evidence received since the March 1954 rating 
decision is neither wholly cumulative nor redundant; it 
relates to an unestablished fact; and, when considered alone 
or together with all of the evidence, both old and new, it 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for duodenal ulcer.

4.  The evidence of record establishes a medical nexus 
between the veteran's current duodenal ulcer and his active 
duty service.


CONCLUSIONS OF LAW

1.  The March 1954 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
duodenal ulcer, is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the March 1954 rating 
decision denying entitlement to service connection duodenal 
ulcer, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Resolving all reasonable doubt in favor of the veteran, 
duodenal ulcer was incurred during military service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the February 2004 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in August 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In October 2003, prior to the February 2004 rating decision, 
the RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
to reopen a previously denied claim for service connection 
for a duodenal ulcer, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  In this respect, the Board notes that 
the letter informed the veteran that he could send any 
information describing additional evidence he wanted VA to 
obtain, or he could send such evidence directly to VA.  Thus, 
the discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA examination reports and VA and private 
treatment records.  The veteran has not indicated that there 
are any additional obtainable records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

Factual Background

A March 1948 rating decision originally denied the veteran's 
claim of entitlement to service connection for a stomach 
condition because there was no evidence of any stomach 
disorder in service.  In March 1954, the veteran submitted 
evidence to reopen his claim of entitlement to service 
connection for a stomach condition.  That same month, the RO 
denied the veteran's claim for service connection.  The 
veteran did not appeal the decision.

The evidence on file at the time of the March 1954 
determination consisted of the veteran's service medical 
records, affidavits from two fellow veterans and letters from 
his private treating physicians.  

His service medical records show no relevant complaints, 
findings, treatment or diagnoses associated with a stomach 
condition.  In February 1945, he underwent an appendectomy 
for diagnosed appendicitis.  

The affidavits, notarized in January 1953, indicate that both 
fellow veterans had known the veteran prior to service and 
since his discharge.  In his affidavit, R. F., states that he 
saw the veteran aboard a ship in the Pacific Ocean sometime 
in 1945, and that the veteran complained of considerable 
stomach trouble.  Both R.F. and R.G. state that they both saw 
the veteran at the time of their discharges in June 1946 and 
May 1946 respectively.  Both statements indicate that he 
continued to complain of stomach problems in May and June 
1946.  

An April 1950 letter from a Syracuse University physician 
states that the veteran had been treated at the student 
infirmary on several occasions since 1946 for epigastric 
complaints.  The letter further indicates that an April 1949 
gastrointestinal X-ray study revealed no evidence of organic 
pathology of the esophagus, stomach or duodenum.  The 
evidence revealed only a hypertonic colon.

A January 1953 letter from a private physician, G. G. Broad, 
M.D., shows the veteran was examined in September 1951 and 
diagnosed with hemorrhoids and adenoma of the rectum.  

In a January 1953 letter, the Syracuse University physician, 
G. A. Cronk, M.D., shows that the veteran had been treated 
intermittently since November 1946 for complaints of 
abdominal pain and most recently in April 1949 for diagnosed 
gastritis.

A February 1954 letter from T. N. Gigantelli, M.D., indicates 
that he had treated the veteran since September 1952.  The 
private physician noted that the veteran was seen at the 
Student Health Service at Syracuse University several times 
since 1946 for epigastric complaints.  A duodenal ulcer was 
found on gastrointestinal X-ray studies in October 1952.  Dr. 
Gigantelli opined that the veteran had had some functional 
gastrointestinal complaints in service which progressively 
became more severe after his discharge and culminated in a 
proven duodenal ulcer in October 1952.  

The evidence submitted since the March 1954 determination 
includes ongoing VA and private treatment records, a July 
2004 VA compensation examination report, and a September 2003 
opinion from Dr. Gigantelli.

The September 2003 letter from Dr. Gigantelli, based on the 
veteran's pertinent service history, a review of the 
veteran's medical records, and his continuous treatment of 
the veteran from 1952 to 1987, opines that it is more likely 
than not that the early manifestation of gastrointestinal 
distress beginning during World War II were the beginning 
symptoms of a duodenal ulcer which was formally diagnosed in 
October 1952 and from which the veteran continued to have 
symptoms.

A July 2004 VA gastrointestinal examination report shows that 
the veteran's claims file was reviewed.  The diagnoses 
included status post appendectomy and episodic duodenal ulcer 
disease.  The examiner, a nurse practitioner, opined that the 
duodenal ulcer disease was not caused by the veteran's acute 
appendicitis or resultant treatment for such in service.

Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for duodenal ulcer, which was previously 
denied by the RO in March 1948 and March 1954.

As noted above, the RO reopened the veteran's claim and 
considered it on its merits, or a de novo basis.  However, 
the Board must initially determine whether the appellant 
presented new and material evidence sufficient to reopen the 
service connection claim because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the veteran did not appeal the March 1954 RO decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2004).

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the March 1954 
rating decision, in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim, the Board finds that, assuming 
the credibility of the private and VA medical records and 
reports, particularly Dr. Gigantelli's September 2003 letter, 
tend to establish a relationship between the veteran's 
current duodenal ulcer and his period of active duty service.  
In this context, this medical evidence is new and is not 
cumulative or redundant.  Although a prior opinion from Dr. 
Gigantelli was previously of record, the more recent opinion 
was rendered after a review of the veteran's medical records.  
Moreover, this newly submitted evidence when considered with 
the previous evidence of record, or by itself, relates to an 
unestablished fact that is necessary to substantiate the 
claim, because it tends to suggest that the veteran's current 
duodenal ulcer originated in service or was manifested within 
the one-year presumptive period after his discharge from 
service.  As a result, it raises a reasonable possibility of 
substantiating the claim.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the March 1954 rating decision is 
"new and material" as contemplated by the 38 C.F.R. 
§ 3.156(a) (2004), and provides a basis to reopen the claim 
of entitlement to service connection for duodenal ulcer.  38 
U.S.C.A. § 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Peptic ulcers are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. § 3.307.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for a duodenal ulcer is 
warranted.  Although the veteran's service medical records 
show no complaints, findings or treatment for a stomach 
condition and the July 2004 VA examiner opined that there was 
no etiological link between the veteran's current duodenal 
ulcer and his inservice appendicitis and resultant 
appendectomy, the September 2003 letter from Dr. Gigantelli 
opined that the veteran's current duodenal ulcer more likely 
than not originated in service or is related to his service.  
This opinion was based on a review of the veteran's medical 
records, as well as the veteran's history and the examination 
and on his prior treatment of the veteran.  Moreover, the 
opinion does not contradict the July 2004 VA opinion, which 
merely opined that the ulcer was not etiologically linked to 
the veteran's inservice appendicitis.  Thus, resolving all 
reasonable doubt in favor of the veteran, the Board 
determines that service connection for duodenal ulcer is 
warranted.




ORDER

Service connection for duodenal ulcer is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


